                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :   Bankruptcy No. 20-70343-JAD
         Lillian S. Adams,                            :
                                   Debtor             :   Chapter 13
                                                      :
         Lillian S. Adams,                            :   Docket No. 26
                                   Movant             :
                        v.                            :   Related to Docket No. 22
         Carrington Mortgage Services, LLC,           :
                               Respondent             :
                                                      :
         Ronda J. Winnecour, Esquire,                 :
         Chapter 13 Trustee,                          :
                       Additional Respondent          :

                    MOTION TO EXTEND THE LOSS MITIGATION PERIOD

         AND NOW comes the Debtor, Lillian S. Adams, by and through her attorney, Kenneth P. Seitz,

Esquire, of the Law Offices of Kenny P. Seitz, and files the within Motion to Extend the Loss Mitigation

Period. In support of this motion, the Debtor states as follows:

                                        Part 1: LMP Background

    1. The Debtor filed a Motion for Loss Mitigation dated August 6, 2020.

    2. The Loss Mitigation Order was entered on August 31, 2020, setting dates for the program, in

         which the termination date is December 29, 2020.

    3. On September 1, 2020, Counsel for the Debtor uploaded the Initial Creditor Package for review

         by Carrington Mortgage Services, LLC.

    4. On September 4, 2020, the file was opened by Carrington Mortgage Services, LLC.

    5. On October 30, 2020, a Loss Mitigation Status Report was filed.

                                              Part 2: LMP Progress

    6. There were on-going communications between Debtor’s counsel and the representative from

         Carrington Mortgage Services, LLC from September 4, 2020 to December 22, 2020. (Exhibit A)
                    Part 3: Reasons for Supporting an Extension of the LMP Period

    7. On September 4, 2020, the representative for Carrington Mortgage Services, LLC advised that the

        creditor package was received and was submitted for review.

    8. The Debtor’s counsel and counsel’ staff responded on September 8, 2020, and advised that they

        would await further response/request for documentation.

    9. The Debtor’s counsel and counsel’s staff followed up on September 28, 2020, October 15, 2020,

        October 30, 2020, November 18, 2020 and December 11, 2020. The Respondent provided no

        communications for these request for updates.

    10. The Debtor’s counsel and counsel’s staff reached out to the Respondent’s attorney’s office to

        request the Respondent provide communication on the DMM Portal.

    11. On December 15, 2020, the representative for the Respondent sent a message advising that they

        were awaiting a response from the intake department and would provide an update once received.

    12. The Debtor’s counsel is currently awaiting response from the Respondent regarding the status of

        the file.

    13. The extension would be to provide time for the Respondent to provide the update on the pending

        Loss Mitigation request.

    WHEREFORE, the Debtor requests that this Honorable Court to enter the attached Order granting

an extension of time for the Loss Mitigation Program.

                                                    Respectfully submitted,

    Date: December 22, 2020                         Signed: /s/ Kenneth P. Seitz, Esquire

                                                    On behalf of: Lillian S. Adams

                                                    Kenneth P. Seitz, Esquire

                                                    P.O. Box 211, Ligonier, PA 15658

                                                    TheDebtErasers@aol.com

                                                    (814) 536-7470

                                                    81666 Pennsylvania
